UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 98-50867
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,


                                VERSUS


                      ELIZABETH CASTILLO DELEON,

                                                  Defendant-Appellant.




             Appeal from the United States District Court
                   for the Western District of Texas
                          (SA-98-CR-54-ALL)


                            JUne 15, 1999
Before DAVIS, DUHÉ, and PARKER, Circuit Judges.
PER CURIAM:*

     Court-appointed counsel for Elizabeth Castillo DeLeon has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).         DeLeon has filed a

response.    Our independent review of the brief, the record, and

Deleon’s response discloses no non-frivolous issue in this direct

appeal.     To the extent that her claims are based on ineffective



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
assistance of counsel, DeLeon can raise them in a § 2255 proceeding

pursuant to the waiver-of-appeal exception in her plea agreement.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL IS

DISMISSED.